DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, it is unclear what the limitation “wherein said optically active structure is either in the OFF state when no electric field is applied or is in the ON state when no electric field applied” mean as it clearly contradicts the specification. The limitation as written describes that in both states either “OFF” or “ON” no electric field is applied. The specification discloses that in the “ON” state an electric field is applied. For examination purposes, the limitation in question will be interpreted as the “OFF” state having no electric field applied. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al (U.S. PGPub No. 2013/0077038) in view of Banin et al (U.S. PGPub No. 8,471,969) and Kerofsky (U.S. PGPub No. 2006/0262111).
Regarding claim 1, Rho et al (U.S. PGPub No. 2013/0077038) teaches a display device (Fig 2, 500) comprising an optically active structure configured to generate patterned illumination generating desired image (para 0007 lines 1-5; para 0062), the optically active structure comprising at least one layer (300) comprising optically active nanorods (330) configured to emit output light of a predetermine wavelength range in response to pumping energy (para 0050; para 0052), and liquid crystal material (310), said device having a viewer’s side (the backlight/bottom side) and an object side (the top view side), wherein said optically active structure is either in the OFF state when no electric field is applied (para 0053).
However, Rho fails to teach wherein in the OFF state the nanorods are oriented such that the long axis thereof is perpendicular to the surface of the layer.
Banin et al (U.S. PGPub No. 8,471,969) teaches wherein in the OFF state (Fig 1A, E) the nanorods (104) are oriented such that the long axis thereof is perpendicular (vertical direction) to the surface of the layer (102; horizontal direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Rho, to wherein in the OFF state the nanorods are oriented such that the long axis thereof is perpendicular to the surface of the 
However, the combination of Rho in view of Banin still fails to teach a photo sensor on the viewer's side configured to detect surrounding light intensity for use in modulating intensity of the pumping energy.
Kerofsky teaches a photo sensor (Fig 23, 270) on the viewer's side (the backlight 268 side) configured to detect surrounding light intensity for use in modulating intensity of the pumping energy (para 0156-0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Rho with a photo sensor on the viewer's side configured to detect surrounding light intensity for use in modulating intensity of the pumping energy as taught by Kerofsky to modulate or adjust the back light for illuminating the display device to save power for better usage (see Kerofsky para 0157 lines 4-9). 
Regarding claim 2, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein the display system is at least partially transparent to visible light (para 0062).
Regarding claim 3, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said at least one layer comprises a mixture of said optically active nanorods (Fig 2, 330 and said liquid crystal material (310) such that variation in orientation of the liquid crystal material causes corresponding variation in orientation of said optically active nanorods (para 0058; para 0060).
Regarding claim 4, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.

Regarding claim 5, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said first wavelength range comprises at least one of the following: violet light and ultra violet light wavelengths and wherein said one or more second wavelength ranges comprise visible light (para 0015 lines 11-13).
Regarding claim 6, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said optically active structure comprises an electrode arrangement configured to selectively apply electric field onto said liquid crystal material to thereby cause variation in orientation thereof (para 0058-0060).
Regarding claim 7, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said electrode arrangement comprises plurality of electrode elements defining a plurality of separately operated pixel regions of said optically active structure (Fig 2, E2).
Regarding claim 8, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said optically active nanorods comprise nanorods of two or more types, each nanorods' type is selected in accordance with dimension and structure and composition of the nanorods to emit light of predetermined different wavelength range (para 0051).
Regarding claim 9, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.

Regarding claim 10, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein the display device comprises a pumping light source configured to provide pumping energy in the form of optical pumping of a first wavelength range to thereby cause said optically active nanorods to emit light of one or more second wavelength ranges (para 0050).
Regarding claim 11, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said pumping light source being configured to be located at a predetermined distance from said optically active structure, said predetermined distance being higher than 1 centimeter (Fig 2).
Regarding claim 12, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches at least one filter layer configured to filter out light of undesired wavelength ranges (Fig 2, 220).
Regarding claim 13, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said filter layer is configured to block transmission of ultra violet illumination and allow transmission of light of the visible spectrum (220).
Regarding claim 14, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein said liquid crystal material and said optically active nanorods of the optically active structure are mixed together such that variation in orientation of 
Regarding claim 15, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein variation of orientation of the liquid crystal material and the corresponding nanorods provides an OFF state where the nanorods are aligned with long axis thereof being parallel to general direction of output light propagation, and ON state where the nanorods are aligned with long axis thereof being parallel to a surface of said at least one layer and emit light in response to pumping energy (Fig 2; para 0058-0060).
Regarding claim 16, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein the optically active structure is further configured for providing one or more intermediate states associated with orientation of the liquid crystal material thereby enabling one or more intermediate levels of optical emission from one or more pixel regions (Fig 2).
Regarding claim 17, Rho et al (U.S. PGPub No. 2013/0077038) teaches a display device comprising: an optically active structure (Fig 2, 500) comprising at least one layer (300) comprising liquid crystal material (310) and a plurality of optically active nanorods (330) mixed together within said at least one layer (Fig 2), wherein in one orientation of the liquid crystal material (para 0050), the nanorods respond to input radiation of a first pumping wavelength range by emitting light of one or more predetermined second wavelength ranges at a first intensity level (para 0058) and in another orientation of the liquid crystal material the emission from the nanorods is reduced to a second intensity level (para 0059-0060), and an electrode arrangement configured to selectively apply electrical field to desired pixel regions of the optically active structure to thereby modulate light emission of nanorods in desired pixel regions 
However, Rho fails to teach wherein in the OFF state the nanorods are oriented such that the long axis thereof is perpendicular to the surface of the layer.
Banin et al (U.S. PGPub No. 8,471,969) teaches wherein in the OFF state (Fig 1A, E) the nanorods (104) are oriented such that the long axis thereof is perpendicular (vertical direction) to the surface of the layer (102; horizontal direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Rho, to wherein in the OFF state the nanorods are oriented such that the long axis thereof is perpendicular to the surface of the layer as taught by Banin, to achieve a color modulation effect for better display (col 9 lines 50-54).
However, the combination of Rho in view of Banin still fails to teach a pumping light source configured to provide optical illumination of a first pumping wavelength range; and a photo sensor on the viewer's side configured to detect surrounding light intensity for use in modulating intensity of the pumping energy.
Kerofsky teaches a pumping light source (Fig 23, 268) configured to provide optical illumination of a first pumping wavelength range (para 0157 lines 4-14); and a photo sensor (270) on the viewer's side (the backlight 268 side) configured to detect surrounding light intensity for use in modulating intensity of the pumping energy (para 0156-0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of Rho with a pumping light source and a photo sensor on the viewer's side configured to detect surrounding light intensity for use in modulating intensity of the pumping energy as taught by Kerofsky to modulate or adjust the 
Regarding claim 18, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho further teaches wherein the optically active nanorods are configured as having material composition and geometry to emit light of said at least one second wavelength range (para 0051-0052).
Regarding claim 19, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein the liquid crystal material is configured to vary orientation thereof in response to external electric field, and wherein variation in orientation of the liquid crystal material causes said optically active nanorods rotation accordingly, thereby varying emission of light by the nanorods.
Regarding claim 20, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said variation in orientation of the liquid crystal material provides for a continuous variation of emission of light from the nanorods (Fig 2; para 0058).
Regarding claim 21, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein the liquid crystal material in the optically active nanorods are aligned along a predetermined axis parallel to surface of the structure in one orientation state and vary orientation thereof to be aligned along a predetermined axis perpendicular to the surface of the structure in another orientation state (para 0058-0060).
Regarding claim 22, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.

Regarding claim 23, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches an electrode arrangement (Fig 2, E1, E2, E3) comprising a plurality of electrode elements defining a plurality of separately operable pixels of the structure (Fig 2, E2), said electrode elements of the electrode arrangement are configured to selectively apply electric field to corresponding pixels to thereby cause rotation of the liquid crystal material and optically active nanorods (para 0034; para 0039).
Regarding claim 24, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches comprising optically active nanorods of two or more type, wherein each type comprises optically active nanorods having material composition and dimensions selected to provide optical emission in selected wavelength range different from wavelength range of nanorods of other types (para 0051-0052).
Regarding claim 25, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein optically active nanorods of different type are being arrange is a plurality of pixel regions of the structure thereby enabling color image formation by selective spatial and temporal variation of emitted light (para 0058-0060).
Regarding claim 26, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said optically active structure, liquid crystal and optically active nanorods thereof are configured to be optically partially transparent to light of the visible spectrum, said optically active nanorods being configured to emit light of visible spectrum in 
Regarding claim 27, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein the liquid crystal material comprises nematic liquid crystals material (Fig 2, 310).
Regarding claim 28, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches at least one alignment layer located in physical contact with said liquid crystal material, said at least one alignment layer is configured to align the liquid crystal material in rest state thereof (Fig 2).
Regarding claim 29, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said at least one alignment layer comprising polymer stabilized vertical alignment layer (Fig 2).
Regarding claim 30, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches one or more domain separators (Fig 2, 320) located is physical contact with the liquid crystal material and nanorods material at one or two sides of the structure to thereby provide multi-domain alignment of the liquid crystal material and the corresponding nanorods (Fig 2).
Regarding claim 31, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches configured for use in a display device (Fig 2).
Regarding claim 32, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.

Regarding claim 33, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein the display device is at least partially transparent to light of the visible wavelength range (Fig 2).
Regarding claim 34, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches a blocking/diffusing layer located between the device and light arriving from back-scene thereof, the blocking/diffusing element is configured to selectively block or diffuse light of a predetermined wavelength range arriving from back-scene of the device (Fig 2).
Regarding claim 35, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said optically active nanorods are selected from rod-shaped semiconductor nanoparticles (para 0050).
Regarding claim 36, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said optically active nanorods have a core-shell structure, core-double shell structure or core-multi-shell structure, wherein the core is formed of a first material composition and the one or more shells are formed of one or more other material compositions (para 0051).
Regarding claim 37, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.

Regarding claim 38, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein the liquid crystal material has a negative dielectric anisotropy (Fig 2, 310).
Regarding claim 39, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said optically active structure is in the OFF state when no electric field is applied (para 0053).
Regarding claim 40, Rho, Banin and Kerofsky teaches all of the elements of the claimed invention as stated above.
Rho teaches wherein said optically active structure is in the OFF state when no electric field is applied (para 0053).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/16/2021